Name: Commission Regulation (EU) NoÃ 823/2012 of 14Ã September 2012 derogating from Implementing Regulation (EU) NoÃ 540/2011 as regards the expiry dates of the approval of the active substances 2,4-DB, benzoic acid, beta-cyfluthrin, carfentrazone ethyl, Coniothyrium minitans Strain CON/M/91-08 (DSM 9660), cyazofamid, cyfluthrin, deltamethrin, dimethenamid-P, ethofumesate, ethoxysulfuron, fenamidone, flazasulfuron, flufenacet, flurtamone, foramsulfuron, fosthiazate, imazamox, iodosulfuron, iprodione, isoxaflutole, linuron, maleic hydrazide, mecoprop, mecoprop-P, mesosulfuron, mesotrione, oxadiargyl, oxasulfuron, pendimethalin, picoxystrobin, propiconazole, propineb, propoxycarbazone, propyzamide, pyraclostrobin, silthiofam, trifloxystrobin, warfarin and zoxamide Text with EEA relevance
 Type: Regulation
 Subject Matter: European Union law;  marketing;  means of agricultural production
 Date Published: nan

 15.9.2012 EN Official Journal of the European Union L 250/13 COMMISSION REGULATION (EU) No 823/2012 of 14 September 2012 derogating from Implementing Regulation (EU) No 540/2011 as regards the expiry dates of the approval of the active substances 2,4-DB, benzoic acid, beta-cyfluthrin, carfentrazone ethyl, Coniothyrium minitans Strain CON/M/91-08 (DSM 9660), cyazofamid, cyfluthrin, deltamethrin, dimethenamid-P, ethofumesate, ethoxysulfuron, fenamidone, flazasulfuron, flufenacet, flurtamone, foramsulfuron, fosthiazate, imazamox, iodosulfuron, iprodione, isoxaflutole, linuron, maleic hydrazide, mecoprop, mecoprop-P, mesosulfuron, mesotrione, oxadiargyl, oxasulfuron, pendimethalin, picoxystrobin, propiconazole, propineb, propoxycarbazone, propyzamide, pyraclostrobin, silthiofam, trifloxystrobin, warfarin and zoxamide (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (1), and in particular the second paragraph of Article 17 thereof, Whereas: (1) For active substances set out in Part A of the Annex to Commission Implementing Regulation (EU) No 540/2011 of 25 May 2011 implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards the list of approved active substances (2) for which approvals expire before 14 June 2014, applicants could not give the three years notice required under Article 15(1) of Regulation (EC) No 1107/2009 as regards applications for renewal. (2) Therefore, it is necessary to extend the period of approval of those active substances taking into account, the elements provided for in the third paragraph of Article 17 of Regulation (EC) No 1107/2009. (3) In view of the aim of the second paragraph of Article 17 of Regulation (EC) No 1107/2009, as regards cases where no application is submitted three years before the respective expiry date laid down in Article 1 of this Regulation, the Commission will set the expiry date at the same date as before this Regulation or at the earliest date thereafter. (4) In view of the aim of the second paragraph of Article 17 of Regulation (EC) No 1107/2009, as regards cases where the Commission will adopt a Regulation providing that the approval of an active substance referred to in Article 1 of this Regulation is not renewed because the approval criteria are not satisfied, the Commission will set the expiry date at the same date as before this Regulation or at the date of the adoption of the Regulation providing that the approval of the active substance is not renewed, whichever date is later. (5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health and neither the European Parliament nor the Council has opposed them, HAS ADOPTED THIS REGULATION: Article 1 Expiry dates By way of derogation from Part A of the Annex to Implementing Regulation (EU) No 540/2011, the following expiry dates shall apply: (1) 31 July 2016, as regards the active substances: ethofumesate (entry 29), imazamox (entry 41), oxasulfuron (entry 42), ethoxysulfuron (entry 43), foramsulfuron (entry 44), oxadiargyl (entry 45), cyazofamid (entry 46), linuron (entry 51), pendimethalin (entry 53), trifloxystrobin (entry 59), carfentrazone ethyl (entry 60), mesotrione (entry 61), fenamidone (entry 62), isoxaflutole (entry 63) and warfarin (entry 120); (2) 31 October 2016, as regards the active substances: deltamethrin (entry 40), 2,4-DB (entry 47), beta-cyfluthrin (entry 48), cyfluthrin (entry 49), iprodione (entry 50), maleic hydrazide (entry 52), flurtamone (entry 64), flufenacet (entry 65), iodosulfuron (entry 66), dimethenamid-P (entry 67), picoxystrobin (entry 68), fosthiazate (entry 69), silthiofam (entry 70) and Coniothyrium minitans Strain CON/M/91-08 (DSM 9660) (entry 71); (3) 31 January 2017, as regards the active substances: propineb (entry 54), propyzamide (entry 55), mecoprop (entry 56), mecoprop-P (entry 57), propiconazole (entry 58), mesosulfuron (entry 75), propoxycarbazone (entry 76), zoxamide (entry 77), benzoic acid (entry 79), flazasulfuron (entry 80) and pyraclostrobin (entry 81). Article 2 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 September 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 309, 24.11.2009, p. 1. (2) OJ L 153, 11.6.2011, p. 1.